Citation Nr: 0009521	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-20 178	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' February 1987, September 1989, 
and February 1991 decisions which denied the claim of 
entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from May 1969 to April 1970.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in prior Board 
decisions.





FINDINGS OF FACT

1.  In February 1987, September 1989, and February 1991 
decisions, the Board denied the claim of service connection 
for a psychiatric disorder.

2.  In May 1992, the U.S. Court of Appeals for Veterans 
Claims (Court) affirmed the Board's February 1991 decision.

3.  In November 1992, the United States Court of Appeals for 
the Federal Circuit dismissed the veteran's appeal of the 
Court's May 1992 decision.


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's February 1987, September 1989, and February 1991 
decisions on the basis of CUE.  38 U.S.C.A. § 7111 (West 
Supp. 1998); and 38 C.F.R. §§ 20.1400 - 20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in February 1987, September 1989, and 
February 1991, the Board denied the veteran's claim of 
service connection for a psychiatric disorder.  In May 1992, 
the Court affirmed the Board's February 1991 decision.  In 
November 1992, the United States Court of Appeals for the 
Federal Circuit dismissed the veteran's appeal of the Court's 
May 1992 decision.

In February 1997, the Board found that additional evidence 
received since the February 1991 Board decision with respect 
to service connection for schizophrenia was new and material 
and as such, sufficient to reopen the claim.  In a September 
1997 rating decision, the Regional Office (RO) awarded the 
veteran service connection for a psychiatric disability.  He 
was awarded a 100% disability evaluation from October 16, 
1991, the date the RO received his petition to reopen the 
previously denied claim.  The veteran sought an effective 
date for this award from January 1985 based on CUE within 
Board decisions that had previously denied this claim.  In 
September 1998, the RO correctly informed the veteran that it 
did not have jurisdiction of this issue.  As stated by the 
Court in Duran v. Brown, 7 Vet App 216, 223-24 (1994), where 
a rating decision is appealed to and affirmed by the Board, 
no claim of CUE under 38 C.F.R. § 3.105(a) (1999) exists as a 
matter of law with respect to that rating decision.  Under 38 
C.F.R. § 20.1104 (1999), when a determination of a rating 
decision is affirmed by decision of the Board, the rating 
decision is "subsumed" by the Board decision.  
Consequently, the case was sent to the Board.    
     
The moving party has requested revision of the Board's 
decisions based on CUE.  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  
Pursuant to 38 C.F.R. § 20.1400(b)(1), all final decisions of 
the Board are subject to review on the basis of an allegation 
of CUE, except those that have been appealed to and decided 
by a court of competent jurisdiction.  (Emphasis added.)  
Similar to the situation in Duran, this means that once the 
Board's decision of February 1991 was subject to review on 
appeal by the Court, there is no legal entitlement to review 
of the Board's decisions on the basis of CUE.  Accordingly, 
the motion is denied.  As the Board has no jurisdiction over 
this issue, no additional development of this claim is 
required. 

ORDER

The motion for revision of the February 1987, September 1989, 
and February 1991 decisions on the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


